Exhibit 10.4

RESTRICTED STOCK UNIT AWARD AGREEMENT

(PERFORMANCE-BASED)

Offshore Group Investment Limited

2016 Management Incentive Plan

This Award Agreement (this “Agreement”) is made as of the [●] day of [●] (the
“Grant Date”) between Offshore Group Investment Limited (the “Company”), and [●]
(“Participant”), and is made pursuant to the terms of the Offshore Group
Investment Limited 2016 Management Incentive Plan (the “Plan”). Any capitalized
term used herein but not defined shall have the meaning set forth in the Plan.

Section 1. Grant of Restricted Stock Units. The Company hereby grants to
Participant, on the terms and conditions hereinafter set forth, a Restricted
Stock Unit Award consisting of up to [●] restricted stock units (“Restricted
Stock Units”). Subject to the terms and conditions set forth in this Agreement
and the Plan, each Restricted Stock Unit represents the right to receive one
unit of Stapled Securities.

Section 2. Vesting of the Restricted Stock Units.

 

  a) Generally. The Restricted Stock Units will become eligible to vest upon the
first to occur of (i) a Qualified Liquidity Event after the Grant Date or
(ii) the seventh anniversary of the Effective Date (in either case, the “Vesting
Eligibility Date”).

 

  b) As soon as reasonably practicable following the Vesting Eligibility Date,
the Board will determine the multiple of Total Enterprise Value achieved by the
Company as of the Vesting Eligibility Date (the “TEV Multiple”). Based on the
TEV Multiple, a percentage of the Eligible Units (determined pursuant to
Section 3) will vest in accordance with the table set forth below.

For purposes of this Agreement, “Total Enterprise Value” shall be reasonably
determined as of the Vesting Eligibility Date by the Board in good faith as
(i) the Fair Market Value of a share of Common Stock multiplied by the number of
shares of Common Stock then outstanding, plus (ii) an amount equal to the then
principal amount of all of the Company’s then outstanding interest-bearing debt
minus the then total balance sheet cash, plus (iii) the fair market value of all
preferred stock then outstanding, plus (iv) the amount of cash then held by the
Company in excess of the Company’s total balance sheet cash at the date of
emergence from Chapter 11 (which amount of cash, for the avoidance of doubt, was
estimated at $242 million in the Disclosure Statement dated December 2, 2015);
provided that the following shall both be deducted from the calculation of Total
Enterprise Value: (A) any net cash proceeds from the Petrobras litigation matter
and (B) any Petrobras Non-Cash Portion; provided that, for such purposes, PIK
Notes shall be deemed to have been converted into Common Stock in accordance
with the terms of the PIK Notes Indenture as of the Vesting Eligibility Date
(whether or not then convertible pursuant to the terms thereof), and the number
of shares of outstanding Common Stock for purposes of clause (i) shall be
appropriately increased and the principal amount of the Company’s outstanding
interest-bearing debt for purposes of clause (ii) shall be appropriately
decreased.



--------------------------------------------------------------------------------

TEV Multiple

   Vesting Percentage

TEV Less than 1.5X $1,205 Million

   0%

TEV Equals 1.5X $1,205 Million

   10%

TEV Equals 2X $1,205 Million

   25%

TEV Equals 2.5X $1,205 Million

   50%

TEV Equals 3X $1,205 Million

   75%

TEV Equals or Exceeds 4X $1,205 Million

   100%

 

  c) Subject to Section 3, vesting of the Restricted Stock Units is subject to
Participant’s continuous Service with the Company on the Vesting Eligibility
Date. If, on the Vesting Eligibility Date, the actual TEV Multiple exceeds a
specified level as set forth in the table above, but is below the next specified
level (if applicable), the payout percentage shall be linearly interpolated
based on (i) where the actual TEV Multiple falls between the two nearest
specified levels as set forth in the table above and (ii) the two corresponding
vesting percentages specified in the table above.

 

  d) Any portion of the Restricted Stock Units which does not become vested on
the Vesting Eligibility Date will be automatically forfeited and cancelled and
Participant will not be entitled to any compensation or other amount with
respect thereof.

 

  e)

Within two days following the Vesting Eligibility Date, the Company’s Chief
Executive Officer, Chief Financial Officer, Chief Operating Officer, Chief
Administrative Officer and General Counsel may request that the Company provide
written calculations and backup data setting forth how the Total Enterprise
Value and, if applicable, the Fair Market Value of Common Stock, was determined.
Within ten days of receiving the Company’s written calculations (the “TEV
Objection Deadline”), an objecting executive may provide the Committee with a
written objection to such calculations (any such executive, a “TEV Objecting
Executive”). If there is more than one TEV Objecting Executive, all TEV
Objecting Executives shall, within three days following the TEV Objection
Deadline, agree on one TEV Objecting Executive to make all decisions with
respect to the appraisal process described in this paragraph (such executive,
the “TEV Appraising Executive”). If the TEV Objecting Executives cannot agree on
the TEV Appraising Executive within those three days, then the TEV Appraising
Executive shall be the TEV Objecting Executive who has been providing Service to
the Company for the longest period of time as of the date such determination is
made. The Committee and the TEV Appraising Executive shall, for a period of ten
days from the TEV Objection Deadline, negotiate in good faith to determine the
appropriate calculations (the “TEV Negotiation Period”). If by the end of the
TEV Negotiation Period the Committee and the TEV Appraising Executive are unable
to agree, the TEV Appraising Executive and the Committee shall jointly engage a
nationally recognized independent appraiser mutually acceptable to both the TEV
Appraising Executive and the Committee (or, if the Committee and the TEV
Appraising Executive cannot agree

 

- 2 -



--------------------------------------------------------------------------------

  on such appraiser within five days following the TEV Negotiation Period, then
the TEV Appraising Executive and the Committee will each select an appraiser
within ten days following the end of the TEV Negotiation Period, which two
appraisers will, within 15 days following the end of the TEV Negotiation Period,
select a third appraiser) (such retained or selected appraiser, the “TEV Joint
Appraiser”)) to resolve such dispute. The TEV Joint Appraiser shall, within 30
days following its appointment, deliver its determination of the applicable
valuation and the determinations made by the TEV Joint Appraiser shall be final
and binding upon all parties and shall apply to all Participants under the Plan.
The Company shall bear all costs associated with the appraisal process described
in this paragraph. For the avoidance of doubt, the appraisal right described in
this paragraph shall not apply to the Board’s determination of any Petrobras
Proceeds. Subject to compliance with Section 409A of the Code, any payment or
action otherwise due or required in connection with the Restricted Stock Units
shall be delayed, and shall not be due or required, until at least five days
following the final determination of any dispute pursuant to this paragraph.

Section 3. Termination of Service. Upon the occurrence of a termination of
Participant’s Service, the Restricted Stock Units shall be treated as set forth
below.

 

  a) Termination of Service without Cause or for Good Reason. Upon the
occurrence of a termination of Participant’s Service (i) by the Company without
Cause or (ii) if Participant is a party to an employment agreement or offer
letter with the Company that includes the concept, by Participant for “good
reason,” “constructive termination” or like term (as such term is defined in,
and determined pursuant to, Participant’s employment agreement or offer letter
with the Company), a pro rata portion of the unvested and outstanding Restricted
Stock Units will constitute Eligible Units, determined by multiplying the number
of Restricted Stock Units by a fraction, the numerator of which is the number of
days that Participant provided Services to the Company following the Effective
Date and the denominator of which is the total number of days from the Effective
Date through the Vesting Eligibility Date; provided that, if a Qualified
Liquidity Event occurs within six months following the Participant’s termination
of Service by the Company without Cause or by the Participant for “good reason,”
“constructive termination” or like term (if applicable), all unvested and
outstanding Restricted Stock Units will constitute Eligible Units.

 

  b) Continued Service. If Participant’s Service continues through the Vesting
Eligibility Date, then 100% of the Restricted Stock Units will constitute
Eligible Units.

 

  c) Other Terminations of Service. Upon the occurrence of a termination of
Participant’s Service for any reason other than as provided in Section 3(a), all
unvested Restricted Stock Units shall be forfeited and cancelled and Participant
shall not be entitled to any compensation or other amount with respect thereto.

 

- 3 -



--------------------------------------------------------------------------------

Section 4. Settlement. Subject to Participant’s execution of a joinder to the
Shareholders Agreement, dated February 10, 2016 by and between the Company and
the Shareholders (as defined therein), as amended and/or restated from time to
time (or any successor agreement thereto), the applicable portion of the
Eligible Units shall be settled upon the first to occur of (i) a Qualified
Liquidity Event or (ii) the seventh anniversary of the Effective Date; provided
that, in the event the first occurrence of a Qualified Liquidity Event is not
also a “change in control event” as defined under Treasury Regulation
Section 1.409A-3(i)(5) (a “409A Change in Control Event”), the applicable
Restricted Stock Units shall not be settled until the first to occur of (i) a
409A Change in Control Event or (ii) the seventh anniversary of the Effective
Date, so long as such settlement would not result in any additional tax under
Section 409A of the Code. No fractional shares of Common Stock or fractional
units of a Stapled Security shall be issued, and the value of any such
fractional share or fractional unit, as applicable, shall be paid to Participant
in cash at Fair Market Value.

Section 5. Repurchase. The Company shall have the right, within six months
following the termination of Participant’s Service, to purchase from
Participant, and Participant shall sell to the Company, all or any portion of
the units of Stapled Securities delivered in settlement of the Restricted Stock
Units (and any Common Stock or other securities issued in respect, or pursuant
to the terms, thereof), at a price equal to the Fair Market Value thereof,
measured as of the date of Participant’s termination of Service, (the
“Repurchase Price”). The Repurchase Price shall be paid to Participant at the
closing of the repurchase in a lump sum. The Company shall pay the Repurchase
Price by the Company’s delivery of a check or wire transfer of immediately
available funds against delivery of the certificates or other instruments, if
any, representing the units of Stapled Securities, shares of Common Stock or
other securities so purchased, duly endorsed. Notwithstanding the foregoing, in
the event that the Board determines in good faith that the Company’s payment of
all or any portion of the Repurchase Price would violate applicable law or any
instrument relating to the Company’s indebtedness, then any applicable
Repurchase Price payments otherwise due during such period of prohibition or
restriction will be paid by the Company as soon as reasonably practicable
following the date that no such prohibitions or restrictions apply.

[Within three days of being notified by the Company of the Repurchase Price,
Participant may request that the Company provide Participant with written
calculations and backup data setting forth how the Fair Market Value was
determined for the purposes of calculating the Repurchase Price. Within ten days
of receiving the Company’s written calculations, Participant may provide the
Committee with a written objection to such calculations. The Committee and
Participant shall, for a period of ten days from the date of Participant’s
written objection, negotiate in good faith to determine the appropriate
calculations (the “Negotiation Period”). If by the end of the Negotiation Period
the Committee and Participant are unable to agree Participant and the Committee
shall jointly engage a nationally recognized independent appraiser mutually
acceptable to Participant and the Committee (or, if the Committee and
Participant cannot agree on such appraiser within five days following the
Negotiation Period, then Participant and the Committee will each select an
appraiser within ten days following the end of the Negotiation Period, which two
appraisers will, within 15 days following the end of the Negotiation Period,
select a third appraiser) (such retained or selected appraiser, the “Joint
Appraiser”)) to resolve such dispute. The Joint Appraiser shall, within 30 days
following its appointment, deliver its determination of the applicable valuation
and the determinations made by the Joint Appraiser

 

- 4 -



--------------------------------------------------------------------------------

shall be final and binding. The Company shall bear all costs associated with the
appraisal process described in this paragraph. Subject to compliance with
Section 409A of the Code, any payment or action otherwise due or required in
connection with the Restricted Stock Units shall be delayed, and shall not be
due or required, until at least five days following the final determination of
any dispute pursuant to this paragraph.]1

Upon and following the occurrence of an IPO, the Company’s right to repurchase
units of Stapled Securities or shares of Common Stock delivered in settlement of
the Restricted Stock Units pursuant to this Section 5 shall be of no force or
effect.

Section 6. Restrictions on Transfer. No Restricted Stock Units may be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by Participant, except by will or by the laws of descent and distribution. In
the event that Participant becomes legally incapacitated, Participant’s rights
with respect to the Restricted Stock Units shall be exercisable by Participant’s
legal guardian or legal representative. The Restricted Stock Units shall not be
subject to execution, attachment or similar process. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of the Restricted Stock
Units contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon any Restricted Stock Units, shall be null and
void and without effect. Notwithstanding the foregoing, Participant may, with
the prior written consent of the Committee, make transfers of Restricted Stock
Units to immediate family members or to a trust, the sole beneficiaries of which
are Participant or immediate family members, in each case solely for estate
planning purposes, in all instances subject to compliance with any applicable
spousal consent requirements and all other applicable laws.

Section 7. Investment Representation. Upon any acquisition of the Stapled
Securities underlying the Restricted Stock Units at a time when there is not in
effect a registration statement under the Securities Act relating to the shares
of Stapled Securities, Participant hereby represents and warrants, and by virtue
of such acquisition shall be deemed to represent and warrant, to the Company
that such Stapled Securities shall be acquired for investment and not with a
view to the distribution thereof, and not with any present intention of
distributing the same, and Participant shall provide the Company with such
further representations and warranties as the Company may reasonably require in
order to ensure compliance with applicable federal and state securities, blue
sky and other laws. No Stapled Security underlying the Restricted Stock Units
shall be acquired unless and until the Company and/or Participant shall have
complied with all applicable federal or state registration, listing and/or
qualification requirements and all other requirements of law or of any
regulatory agencies having jurisdiction, unless the Committee reasonably
determines that Participant may acquire such Stapled Security pursuant to an
exemption from registration under the applicable securities laws.

Section 8. Lock-Up Period. Notwithstanding anything contained in this Agreement
to the contrary, Participant shall not, without the consent of the Company, sell
or otherwise transfer any units of Stapled Securities acquired upon settlement
of the Restricted Stock Unit Award (or successor interests thereto received in
connection with an IPO) for a period of time, as required by the underwriters in
connection with an IPO. The Company may impose stop-transfer instructions and
may stamp each stock certificate with a legend as the Company may consider
reasonably appropriate under the circumstances to effectuate the foregoing
restriction.

 

 

1  To be included only for the top five executives.

 

- 5 -



--------------------------------------------------------------------------------

Section 9. Adjustments. The Restricted Stock Units granted hereunder shall be
subject to the provisions of Section 4.2 of the Plan; provided, however, for the
avoidance of doubt, any dividends which are the subject of Dividend Equivalents
shall not also be the cause of adjustments to the Restricted Stock Units
pursuant to Section 4.2 of the Plan.

Section 10. No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon Participant any right to continued Service with the Company or
any Affiliate.

Section 11. Limitation of Rights; Dividend Equivalents. Participant shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units, including, without limitation, any right to vote any
units of Stapled Securities (or shares of Common Stock or PIK Notes) underlying
such Restricted Stock Units or to receive dividends or other distributions or
payments of any kind in respect thereof or exercise any other right of a holder
of any such securities, unless and until there is a date of settlement and
issuance to Participant of the underlying Stapled Securities. Notwithstanding
the foregoing, to the extent permitted by any applicable indenture, the
Restricted Stock Unit Award granted hereunder is hereby granted in tandem with
corresponding dividend equivalents with respect to each unit of Stapled
Securities underlying the Restricted Stock Unit Award granted hereunder (each, a
“Dividend Equivalent”), which Dividend Equivalent shall remain outstanding from
the Grant Date until the earlier of the settlement or forfeiture of the
Restricted Stock Unit to which it corresponds. Participant shall be entitled to
accrue payments equal to dividends declared, if any, on the Common Stock which
forms part of the Stapled Securities underlying the Restricted Stock Unit to
which such Dividend Equivalent relates and distributions or payments in respect
of the Stapled Securities underlying such Restricted Stock Unit arising from the
redemption or conversion of all or a portion of the PIK Notes, in each case
subject to the vesting of the Restricted Stock Unit to which it relates, at the
time the Stapled Securities underlying the Restricted Stock Unit are settled
pursuant to Section 4; provided, however, if any dividends or distributions are
paid in shares of Common Stock, the shares of Common Stock shall be deposited
with the Company, shall be deemed to be part of the Dividend Equivalent, and
shall be subject to the same vesting requirements, restrictions on
transferability and forfeitability as the Restricted Stock Units to which they
correspond. Dividend Equivalents shall not entitle Participant to any payments
relating to dividends or other distributions declared after the earlier to occur
of the settlement or forfeiture of the Restricted Stock Units underlying such
Dividend Equivalents.

Section 12. Construction. The Restricted Stock Unit Award granted hereunder is
granted pursuant to the Plan and is in all respects subject to the terms and
conditions of the Plan. Participant hereby acknowledges that a copy of the Plan
has been delivered to Participant and accepts the Restricted Stock Unit Award
hereunder subject to all terms and provisions of the Plan, which are
incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Board, whose determinations shall
be final, conclusive and binding upon Participant.

 

- 6 -



--------------------------------------------------------------------------------

Section 13. Notices. Any notice hereunder by Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company at the Company’s principal
executive offices. Any notice hereunder by the Company shall be given to
Participant in writing at the most recent address as Participant may have on
file with the Company.

Section 14. Governing Law. This Agreement shall be construed and enforced in
accordance with, the laws of the State of Texas, without giving effect to the
choice of law principles thereof.

Section 15. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 16. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 17. Section 409A. This Agreement is intended to comply with Section 409A
of the Code (“Section 409A”) or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of the Plan or this Agreement, payments provided under this Agreement
may only be made upon an event and in a manner that complies with Section 409A
or an applicable exemption. Any payments under this Agreement that may be
excluded from Section 409A shall be excluded from Section 409A to the maximum
extent possible. The Restricted Stock Units granted hereunder shall be subject
to the provisions of Section 13.3 of the Plan. Notwithstanding the foregoing,
the Company makes no representations that the payments and benefits provided
under this Agreement comply with Section 409A, and in no event shall the Company
or any of its Subsidiaries or Affiliates be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Participant
on account of non-compliance with Section 409A.

Section 18. Clawback. The Restricted Stock Unit Award will be subject to
recoupment in accordance with any existing clawback or recoupment policy, or
clawback or recoupment policy that the Company is required to adopt pursuant to
the listing standards of any national securities exchange or association on
which the Company’s securities are listed or as is otherwise required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act or other applicable
law. The implementation of any clawback or recoupment policy that is generally
applicable to employees or executives of the Company or required by applicable
law will not be deemed a triggering event for purposes of any definition of
“good reason” for resignation or “constructive termination.”

 

- 7 -



--------------------------------------------------------------------------------

Section 19. Non-Competition and Non-Solicitation. For the period during
Participant’s Service and for a period of 12 months thereafter (the “Restricted
Period”), in consideration of Participant’s receipt of Restricted Stock Units
hereunder, Participant hereby agrees that:

 

  a) Non-Competition. While providing Service, Participant will not compete with
the Company by engaging in the conception, design, development, production,
marketing, or servicing of any product or service that is substantially similar
to the products or services which the Company or any of its Subsidiaries
provides, and will not work for, in any capacity, assist, or became affiliated
with as an owner, partner, etc., either directly or indirectly, any individual
or business which offer or performs services, or offers or provides products
substantially similar to the services and products provided by the Company or
any of its Subsidiaries. Following termination of Participant’s Service, during
the Restricted Period, Participant will not, for any reason, within any market
or country in which the Company or its Subsidiaries have operated assets or
provided services, or formulated a plan to operate its assets or provide
services during the last 12 months of Participant’s Service, engage in or
contribute Participant’s knowledge to any work which is competitive with or
similar to a product, process, apparatus, services, or development on which
Participant worked or with respect to which Participant had access to while
providing Service. Notwithstanding the foregoing, nothing herein shall prohibit
Participant from being a passive owner of not more than two percent of the
equity securities of a publicly traded corporation engaged in a business that is
in competition with the Company or any of its Subsidiaries or Affiliates. In
addition, nothing in this Section 19(a) shall be violated by Participant
commencing employment with a subsidiary, division or unit of any entity that
engages in a business in competition with the Company or any of its Subsidiaries
or Affiliates so long as Participant and such subsidiary, division or unit does
not engage in (and does not assist, directly or indirectly, in engaging) a
business in competition with the Company or any of its Subsidiaries or
Affiliates. Participant shall be released from the restrictions and obligations
set forth in this Section 19(a) upon the occurrence of any event described in
subsections (i) or (ii) of a Qualified Liquidity Event.

 

  b) Non-Solicitation of Customers. During the Restricted Period, Participant
will not solicit any business similar in nature to the services provided by the
Company or any of its Subsidiaries from any customer or client or prospective
customer or client with whom Participant dealt or solicited during the last
twelve months of Participant’s Service (“Company Customers”). Notwithstanding
the foregoing, the provisions of this Section 19(b) shall not be violated by
general advertising or solicitation not primarily or specifically targeted at
Company Customers.

 

  c) Non-Solicitation of Employees. During the Restricted Period, Participant
shall not, either directly or indirectly, on his own behalf or on behalf of
others, solicit, attempt to hire, or hire any person employed by Company or any
of its Subsidiaries to work for Participant or for another entity, firm,
corporation, or individual (“Company Employee”). Notwithstanding the foregoing,
the provisions of this Section 19(c) shall not be violated by (A) general
advertising or solicitation not primarily or specifically targeted at Company
Employees, or (B) Participant serving as a reference, upon request, for any
Company Employees.

 

- 8 -



--------------------------------------------------------------------------------

  d) Participant and the Company acknowledge that the covenants contained in
this Section 19 are reasonable under the circumstances. Accordingly, if, in the
opinion of any court of competent jurisdiction, any such covenant is not
reasonable in any respect, such court will have the right, power and authority
to sever or modify any provision or provisions of such covenants as to the court
will appear not reasonable and to enforce the remainder of the covenants as so
amended. Participant further acknowledges that the remedy at law available to
the Company or its Subsidiaries for breach of any of Participant’s obligations
under this Section 19 would be inadequate and that damages flowing from such a
breach may not readily be susceptible to being measured in monetary terms.
Accordingly, in addition to any other rights or remedies that the Company or its
Subsidiaries may have at law, in equity or under this Agreement, upon proof of
Participant’s violation of any such provision of this Agreement, the Company or
its Subsidiaries will be entitled to immediate injunctive relief and may obtain
a temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage or the posting of any bond.

Section 20. Confidential Information. Participant will not, except in
Participant’s proper performance of Service or as the Company may otherwise
consent or direct in writing, reveal or disclose, sell, use, lecture upon,
publish or otherwise disclose to any third party any Confidential Information or
proprietary information of the Company or any of its Subsidiaries, or authorize
anyone else to do these things at any time either during or subsequent to
Participant’s Service. This Section 20 shall continue in full force and effect
after termination of Participant’s Service and after the termination of this
Agreement. Participant shall continue to be obligated under this Section 20 not
to use or to disclose Confidential Information of the Company so long as it
shall not be publicly available. Participant’s obligations under this Section 20
with respect to any specific Confidential Information and proprietary
information shall cease when that specific portion of the Confidential
Information and proprietary information becomes publicly known, in its entirety
and without combining portions of such information obtained separately. It is
understood that such Confidential Information and proprietary information of the
Company include matters that Participant conceives or develops, as well as
matters Participant learns from other employees of the Company. Confidential
information is defined to include, without limitation, information:
(1) disclosed to or known by Participant as a consequence of or through his/her
Service; (2) not generally known outside the Company; and (3) which relates to
any aspect of the Company or its business, finances, operation plans, budgets,
research, or strategic development. “Confidential Information” includes, but is
not limited to the Company’s trade secrets, proprietary information, financial
documents, long range plans, customer lists, employer compensation, marketing
strategy, data bases, costing data, computer software developed by the Company,
investments made by the Company or any of its Subsidiaries, and any information
provided to the Company or any of its Subsidiaries by a third party under
restrictions against disclosure or use by the Company or others. Nothing herein
shall be construed to prevent disclosure of Confidential Information or
proprietary information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order and, to the
extent reasonably practicable and permitted by law or legal process, Participant
first notifies the Company to facilitate the Company seeking a protective order.
Notwithstanding anything herein to the contrary, nothing

 

- 9 -



--------------------------------------------------------------------------------

in this Agreement shall (i) prohibit Participant from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, to the extent that such rules are applicable to the Company, or of any
other whistleblower protection provisions of state or federal law or regulation
which are applicable to the Company, or (ii) require notification or prior
approval by the employer of any reporting described in clause (i).

Section 21. Non-Disparagement. Participant will not, while providing Service
(other than in Participant’s good faith performance of Participant’s Service),
or during the longer of (i) the three year period following Participant’s
termination of Service or (ii) the period while any Restricted Stock Units
remain outstanding and unsettled pursuant to Section 4, issue or circulate
publicly any false or disparaging statements, remarks or rumors about the
Company or any of its Affiliates, or any of their respective Subsidiaries, or
any of their respective officers, employees or directors. The foregoing shall
not be violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings).

Section 22. Certain Remedies. Participant hereby acknowledges that, in the event
of Participant’s breach of any of the provisions of Sections 19-21, the Company
will be entitled to pursue any of the remedies and rights available to it, at
law or otherwise, including but not limited to the right to require that
Participant forfeit any portion of the Restricted Stock Units or shares of
Common Stock or units of Stapled Securities underlying such Restricted Stock
Units that have vested (which forfeiture will not be deemed to limit any of the
Company’s other rights or remedies).

Section 23. Entire Agreement. Participant acknowledges and agrees that this
Agreement and the Plan constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof, superseding any and all prior
agreements whether verbal or otherwise, between the parties with respect to such
subject matter. Except as otherwise expressly set forth herein, the terms and
conditions of the Restricted Stock Units will not be governed or affected by the
terms of Participant’s employment agreement or offer letter, or any severance,
change of control or similar agreement or policy of the Company or any Affiliate
to which Participant may be party or by which he or she may be covered.

(SIGNATURES ON FOLLOWING PAGE)

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

OFFSHORE GROUP INVESTMENT LIMITED By:  

 

Name:  

 

Title:  

 

 

PARTICIPANT

 

Name: Date:

 

- 11 -